THE COURT
was also of opinion, (nem. con.) that if that deed did not convey the legal title of the lots to Polock, the decree itself, under the Maryland act of 1785, c. 72, § 14, stands as a conveyance, and passed the title.
One of the demises laid in the declaration was by the heirs of Benjamin Stoddert, under which the plaintiff offered in evidence two deeds from Isaac Polock to Charles Lown-des; one from Charles Lowndes to Walter Smith, in trust, and one from Walter Smith to Benjamin Stoddert. To the admission of which deeds the defendant objected, on the ground that the last-mentioned deed was not made in conformity with the terms of the trust.
But THE COURT (nem. con.) overruled the objection, and the deeds were read in evidence.
The verdict was for the plaintiffs. The defendants took their bills of exception, and carried the cause to the. supreme court, where the judgment was affirmed on the 22d of January, 1839.